10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:21-cv-11023 Document1 Filed 06/17/21 Page 1 of 10

FILED og
E =
Arthur Thyme IN CLERKS OFFICe
201 Maple St.
Chelsea, Massachusetts 02150 Wt JUN 7 ER AE 06
858.262.4382 (cl)
E-MAIL PREFERRED: jesse.swartzS@gmail.com 43. DISTRICT COURT
MSTRICT OF MASS.
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
Arthur Thyme, ) CASE NO.
Plaintiff-petitioner. )
)
Vv. ) PETITION TO COMPEL REMEDY
)
The Republican Party & )
The Democratic Party, )
Defendant-respondents. )
)
)
‘

 

 

 

Case No.
PETITION

Page | of 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document1 Filed 06/17/21 Page 2 of 10

I. Introduction
The petition within is based upon a conclusion drawn from many experiences, those experiences
most recently documented in the petition and supporting brief found in No. 21-10970 (D.Mass.),
Docs 1 and 7. The Omega entity described in that suit is, pursuant to this filing, actuated and
empowered by a significant portion of the two major U.S. political parties.
I. Jurisdiction
28 U.S.C. § 1331 gives the federal courts jurisdiction where the matter relates to a violation of
federal law. The entity responsible for quelling inter-state criminal activity is the U.S. Department of
Justice via the Racketeering Influenced and Corrupt Organizations Act (“RICO”) codified in 18
U.S.C. § 1961 et seq.
Ill. Cause of Action
The two major political parties operate as gangs. The two gangs are not only in violation of the
RICO Act, they violate Constitutional premise and common sense.
IV. Facts in Support of Claims
A. The Federalist Party: Building Capability
One of Alexander Hamilton’s papers - Federalist Paper No. | — seems to sensibly suggest the
presence of our country’s objective:

“It has been frequently remarked that it seems to have been reserved to...this country...to
decide the important question, whether societies...are...capable or not...”!

Note the last phrase: “capable or not.” If we take such a phrase as a guiding principle overseeing the
paths to producing value, then society’s formation seems sensible. An example: In the United States,
all people, presuming they are of sound health, are not only afforded educational opportunity, those

persons are expected to attend, to pay attention and to do at least a portion of their homework.

 

See Tortious interruptus at No. 20-cv-7370 (N.D. Ill.), Doc 60, pg. 7.

Case No. Page 2 of 10
PETITION

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document 1 Filed 06/17/21 Page 3 of 10

Assessment based upon such effort occurs and those assessments are usually graded on an A-F scale.
At the end of their 13" year of publicly-provided education, graduates are awarded a diploma coupled
with a grade point average (GPA).

Admission into college thereafter depends upon prior work effort and subsequent output, an
assessment based upon essays, high school grades, extra-curricular activities, criminal records,
standardized test results (i.e., the SAT exam) and the type of school a particular candidate attended.
In other words, if a prospective student does not meet certain standards, that student does not gain
admission into the college to which they are applying.

The summary, without belaboring the point, is that skills and capabilities are built prior to the
age of 18; they are assessed thereafter, supposedly by a group of unbiased and objective individuals
reviewing common measurements, those persons noting very unequal and uncommon results. See
below, SAT Math scores reported by ethnicities.

Fig. [V.A.1 - SAT Scores (1986-2012), by Ethnicity
SAT Scores (1986-2014) - Mathematics

 

area]

noMARE anaes

teltchepuseamscs
4

i]
BOOT E RE LG
Sa rae
16a

EP

   

|
HOE gs = He
os
SS SF ss
SS & gS a
er Lf er F
fama Caucasian aeons African-American Mexican American
Asian/Pacific Islander Linear (African-American)

Per the picture above, math scores for non-Asian Caucasian test-takers averaged from a 520 to
a 540 (1987-2012). Those considering themselves of Asian descent averaged a 600 and those who
consider themselves African American scored an average of 430 (2012). In addition, most states

maintain truancy laws ensuring young citizens attend school. Based on these laws, if a young adult

Case No. Page 3 of 10
PETITION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document 1 Filed 06/17/21 Page 4 of 10

does not attend high school, they are punished. In other words, the educational system and legal
apparatus we have deployed follows one phrase from Federalist Paper No. 1: Are you capable or not?

B. Party-based control vs. competency-based reward system

Petitioner, over the years, has struggled to find a precise definition of what one political party
stands for versus another. If we have a common measurement system to build and assess core
capabilities as Federalist Paper No. 1 suggests we require, then why do we need two entities vying for
control? Do we require parties or do we simply require a scorecard measuring performance in a
number of important trials, tests and challenges?

In our current system of governance, one party, the Democratic Party, exists to please the
African American, female, Hispanic American and gay population. In other words, if a person is gay
or African American, they should vote for and support the Democratic Party. That party, in return,
will ensure their members have jobs and good lives. They do not, after their years of education and
employment, speak of their SAT Math scores or work successes; they instead focus upon their
ethnicity, sexual orientation or their gender as justification for holding a particular position. These
characteristics have little to do with designing or building a car or house, but they remain the focal
topics most often discussed within this party, a group seeking control of not only governmental
authority, but S&P 500 leadership as well.’

The other major political party, The Republicans, appear to maintain geographical
commonality. They are defined as people residing in the rural areas of the United States and the
group is comprised of predominantly Caucasian men, specifically those with European roots.
Republicans support the freedom to acquire weapons and many are often affiliated with Christian

entities; a subset of persons in this group considers themselves “the religious right.” Donald J.

 

2 hitps:/Awww.wsj.com/articles/this-years-influx-of-directors-starts-shift-in-boardroom-diversity-
11623835801

Case No. Page 4 of 10
PETITION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document 1 Filed 06/17/21 Page 5 of 10

Trump, Jr. is apparently the senior-most leader of this group. Based upon common characteristics, it
stands to reason that if a person is heterosexual and Caucasian living in Smalltown, U.S.A, that
person should therefore vote Republican and consider themselves same.

In both cases, no discussion of competencies required occurs.

So what do these groups do and why are they so influential? Why do I need to give one or the
other money? If] have skills, why don’t I rest my ability to gain acceptance to college or a home
based upon those skills? It then occurred to me that the reason a person gives money to one or the
other is to ensure your placement among their organizations.

Republicans have pooled money over the years to control the military’s contractors and
sponsor the police forces; Democrats control many law firms, major entertainment companies and
smaller niche CPG and retail companies. The group members’ leadership names the corresponding
executives and Board members of these entities. A person pays into these two parties to reserve their
spot in one of their member companies, as long as they continue to abide by party’s policies.
Membership affords people the ability to bypass legal infractions dependent upon your standing
within each political party, how much you’ve donated over the years and whether or not you’ve
angered a higher-ranking party member. The system is based upon loyalty, secrecy and control, not
upon an individual’s competency or common sense.

But note the difference in how we are defined by the educational system for the first 13 years
of formal, standardized group training, and within most product-making companies where we find
employment thereafter, versus how these 2 massively vague entities are defined? Apparently, there is
no minimum SAT Math score for membership into either party, yet there is most certainly a
minimum SAT score for membership into MIT’s undergraduate engineering class, a class required to

design cars or buildings every Republican or Democrat requires for their life enjoyment.

Case No. Page 5 of 10
PETITION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document1 Filed 06/17/21 Page 6 of 10

C. The Societal Scorecard v. The Political Parties

The two political parties are vaguely defined and produce nothing themselves, yet they
control all of society. Peruse Wikipedia and you’ll find that government leaders are almost always
party members: A Democrat or Republican has held every significant seat in each of the 3 branches
of government for the last 100 years. Don’t think a Democrat or Republican dictates judicial
behavior? Just how do you think federal judges obtain their seats? They are conferred by a group of
Democrats and Republicans.

And, at least publicly, there are no declared standardized measurements leveraged by either in
obtaining their member’s authority. In fact, their basis of disagreement or concurrence is usually
synonymous with what members desire. African Americans desiring to skip math classes and gain
admission into prestigious colleges are given the right, via their Democratic standing, to do so, as
long as those same Democrats agree to permit a duopoly owned and controlled by Republicans to
exist. Such concurrence we call “bipartisan agreements.” And bipartisanship is wonderful.

To maintain dominance, one candidate is defamed in favor of the other, media investments
occur to ensure image and public perception is properly controlled, and placating the majority’s every
wish — regardless of the skill sets of that majority — dictates who takes over command of the U.S.
military. In school and during our employment we are expected to perform; but in politics and S&P
500 Board governance, to control society, we look only to whether a person considers themselves
blue or red. We have thus moved along the following path: common sense and reason lead us to
Hamilton’s capability test; Hamilton’s first paper leads to whether or not a person is blue or red.

Recognizing such an illogical and vague system is why the scorecard was developed. See No.
17-55649 (C.A.9) at Doc 146. What are all the skills required to be built and how do we measure

each citizen in every aspect, according to that aspect’s important? And how do we distribute benefits

Case No. Page 6 of 10
PETITION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document 1 Filed 06/17/21 Page 7 of 10

according to these common assessments? It’s not original; people ages 5 through 18 all have
opportunity to pass through the scorecard’s activities and tests. If a person is ranked based upon its
segments and distributions prior to their 18" year on Earth, with a few minor changes to the scorecard
last filed, those ranking high will be sound members of society, highly capable in a number of
economically valuable areas.

But consider the following: If the Scorecard’s measures suggest the absence of skills in the
current power base (i.e., Democrats and Republicans holding seats of power), then an enormous
oppositional uproar to the scorecard will occur. In other words, the opposition to The Scorecard,
built on logic and reason, would be based upon the two parties’ dependence upon something other
than what is within it. Donald J. Trump may have scored a 500 on his SAT Math section and never
worked a difficult job in his life. He doesn’t want the world to know such is the case if he seeks a
leadership position. Such disparity makes him look and sound inept.

Furthermore, The Omega blacklisting and punishment system introduced in No. 21-10970
(D.Mass.) is owned and operated by high-ranking Democrats and Republicans to protect these two
parties’ control over all society. If petitioner, as example, was a former Republican, upset a ranked
member via disloyalty or disagreement thereby making the party member look foolish or inept, he is
subsequently cast out and punished by a series of persons and entities operating within The Omega,
veiled underneath non-profit umbrellas, as was partially described in that suit.

Such a system, and knowledge of its existence, is how the two groups maintain control. A
high-ranking party official need not know business fundamentals, he or she must simply be loyal.

Hf

Case No. Page 7 of 10
PETITION

 
10

11

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document1 Filed 06/17/21 Page 8 of 10

V. Remedy’

If this petition or complaint is accurate in its basic assertion — that the two political parties have
become synonymous with gangs — then the FBI, the entity responsible for eliminating political
corruption and inter-state gang activity — would need to recognize this fact and elevate, to Zeus
perhaps, the following high level steps as a necessary plan of action to correct the matter.

A. New system creation

A new political system would need to be created behind closed doors, that system based upon
objective skill development and proper assessment thereof. The system would rank all citizens’
foundational competencies by a scorecard’s measures, after first creating the scorecard itself, those
persons would do so accurately and then, within that group of highly scored individuals, identify the
most competent persons for selection and placement into the new government’s, and F1000’s,
leadership after additional tests are assessed during private sector competition (i.e., foundation ->
private sector -> governance). The military would be informed and prepared for the remove and
replacement process to follow.

B. Disclosure

Current Republican and Democratic leadership would be informed of the problem and why
they were going to be removed. The disclosure process would be intended to convince those
compromised persons of the problem in order to permit them to step aside in favor of the newly
trained leaders to avoid casualties.

C. Remove and replace process initiated

With the support of the now-briefed military, the highest ranked persons based on the scorecard’s
assessment, including their private sector performances post-education, are then deployed into

governmental entities and F1000 firms in order to replace those who have been compromised by their

 

3 See 5 U.S.C. § 706.

Case No. Page 8 of 10
PETITION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-11023 Document1 Filed 06/17/21 Page 9 of 10

party membership. Democrats and Republicans are replaced in their entirety by scorecard-ranked
and vetted personnel in all levels of local, state and federal departments.
D. Industry shut down, re-staffing

Thereafter, all industries plagued by the parties’ influence would need to be shut down
temporarily. Industries compromising rules (i.e. banned substance use) and manipulating
performance measures (i.e., athletic, media and entertainment entities leveraging banned substance
use, persons in power with absent or below-the-bar skills) are shut down as new leaders rid
themselves of these influences. Those entities are then re-staffed with impartial persons ranked by a
common scorecard’s measures and restarted after their respective houses have been cleaned.

E. Law and policy re-write

New leadership would review all laws to ensure the presence of sensibility, clarity and logic.
Where those traits are found absent, the laws are removed or rewritten. Laws favoring or disfavoring
persons based upon gender, sexual orientation or ethnicity, as example, are replaced with more
sensible measures such as SAT Math scores. The current Electoral College and popular vote is
replaced by a skill-based, scorecard assessment. Scores and competencies dictate voting capability
under a new system, yet to be created. Vetted and trained leaders, properly placed, hold positions for
their lifetimes, absent significant wrongdoings.

VI. Conclusion

I recently wrote to a Brigadier General, the guy running West Point, and told him that given the
opportunity to attend, and knowing | would have to face what | have faced, | still would not attend
West Point. Sure, I’d have more skills and abilities relative to being able to confront and remove
hostile forces I’ve engaged over the past decade, but I would have missed out on significant life

enjoyment.

Case No. Page 9 of 10
PETITION

 
10

11

12

13

14

15

16

17

18

15

20

21

22

23

24

25)

26

27

28

 

 

Case 1:21-cv-11023 Document1 Filed 06/17/21 Page 10 of 10

To make my point visually, I’m thinking a commercial. My now-husky self is being chased
through Boston Commons by a bunch of guys from the 82" Airborne, several Marine recruiters, a
few Navy Seals and maybe even a couple of French Foreign Legion guys wearing NATO gear. I’m
carrying a 12-pack of Budweiser, running toward a group of bikini-clad Asian ladies, floating around
on some boat in Boston Commons’ lake, laughing, urging me to join them.

But because I’m out of condition, I am summarily tackled by two Navy Seals just before I reach
the lake. My Budweiser cans go sprawling on the ground and I am cuffed, kicking and yelling: “NO!
I don’t wanna go!!!! Get the FUCK off me!!!!” The crew carries me to a nearby Army troop
transport where I am thrown into the back like a sack of potatoes.

The troop transport drives off to Credence Clearwater Revival’s “Fortunate Son.”

The camera returns to the Hot Asian Lady Boat where Matt Damon, Ben Affleck and the
Wahlberg brothers are seen enjoying ice cold Budwesiers, smiling and laughing with the ladies.

Respectfully,

    
 

__s/_Arthur Thyme__¢
Arthur Thyme

oa 6/2 ake |

Case No. Page 10 of |
PETITION

 
